EXHIBIT 10.4

Net Lease for Entire Building

1. Names.  This lease is made by 1565 N. Central Expressway, LP, Landlord, and
CPM Medical Consultants, LLC, Tenant.

2. Premises Being Leased.  Landlord is leasing to Tenant and Tenant is leasing
from Landlord the following premises:

1565 N. Central Expressway, 2nd Floor, Richardson, TX 75080

3. Term of Lease.  This lease begins on January 1, 2013, and ends on December
31, 2017.

4. Rent.  Tenant will pay rent in advance on the 1st day of each
month.  Tenant’s first rent payment will be on January 1, 2013, in the amount of
$10,000.00.  Tenant will pay rent of $10,000.00 per month thereafter.

[X] Tenant will pay this rental amount for the entire term of the lease.

[  ] Rent will increase each year, on the anniversary of the starting date in
Paragraph 3, as follows:  _________________________

5. Option to Extend Lease

[X] First Option.  Landlord grants Tenant the option to extend this lease for an
additional 5 years.  To exercise this option, Tenant must give Landlord written
notice on or before October 31, 2017.  Tenant may exercise this option only if
Tenant is in substantial compliance with the terms of this lease.  Tenant will
lease the premises on the same terms as in this lease except as follows: N/A.

[  ] Second Option.  If Tenant exercises the option granted above, Tenant will
then have the option to extend this lease for ________________ years beyond the
first option period.  To exercise this option, Tenant must give Landlord written
notice on or before__________________.  Tenant may exercise this option only if
Tenant is in

Net Lease for Entire BuildingPage 1 of 8

 

--------------------------------------------------------------------------------

EXHIBIT 10.4

substantial compliance with the terms of this lease.  Tenant will lease the
premises on the same terms as in this lease except as
follows:  _______________________

6. Security Deposit.  Tenant has deposited $ 0 with Landlord as security for
Tenant’s performance of this lease.  Landlord will refund the full security
deposit to Tenant within 14 days following the end of the lease if Tenant
returns the premises to Landlord in good condition (except for reasonable wear
and tear) and Tenant has paid Landlord all sums due under this
lease.  Otherwise, Landlord may deduct any amounts required to place the
premises in good condition and to pay for any money owed to Landlord under the
lease.

7. Improvements by Landlord

[  ] Before the lease term begins, Landlord (at Landlord’s expense) will make
the repairs and improvements listed in Attachment ________ to this contract.

[X] Tenant accepts the premises in “as is” condition.  Landlord need not provide
any repairs or improvements before the lease term begins.

8. Improvements by Tenant.  Tenant may make alterations and improvements to the
premises after obtaining the Landlord’s written consent.  At any time before
this lease ends, Tenant may remove any of Tenant’s alterations and improvements,
as long as Tenant repairs any damage caused by attaching the items to or
removing them from the premises.

9. Tenant’s Use of Premises.  Tenant will use the premises for the following
business purposes:  office space.  Tenant may also use the premises for purposes
reasonably related to the main use.

10. Landlord’s Representations.  Landlord represents that:

A. At the beginning of the lease term, the premises will be properly zoned for
Tenant’s stated use and will be in compliance with all applicable laws and
regulations.

Net Lease for Entire BuildingPage 2 of 8

 

--------------------------------------------------------------------------------

EXHIBIT 10.4

B. The premises have not been used for the storage or disposal of any toxic or
hazardous substance and Landlord has received no notice from any governmental
authority concerning removal of any toxic or hazardous substance from the
property.

11. Utilities and Services.  Tenant will pay for all utilities and services,
including water, electricity, and gas, including the electricity or gas needed
for heating and air conditioning.

12. Maintenance and Repairs

A. Tenant will maintain and make all necessary repairs to:  (1) the roof,
structural components, exterior walls, and interior walls of the premises, and
(2) the plumbing, electrical, heating, ventilating, and air-conditioning
systems.

B. Tenant will clean and maintain (including snow removal) the parking areas,
yards, common areas, and exterior of the premises so that the premises will be
kept in a safe and attractive condition.

13. Insurance

A. Tenant will carry fire and extended coverage insurance on the building in the
amount of at least $1,375,000; this insurance will include Landlord as an
insured party.

B. Tenant will carry public liability insurance, which will include Landlord as
an insured party.  The public liability coverage for personal injury will be in
at least the following amounts:

 

•

$6,000,000 per occurrence

 

•

$6,000,000 in any one year

C. Landlord and Tenant release each other from any liability to the other for
any property loss, property damage, or personal injury to the extent covered by
insurance carried by the party suffering the loss, damage, or injury.

Net Lease for Entire BuildingPage 3 of 8

 

--------------------------------------------------------------------------------

EXHIBIT 10.4

D. Tenant will give Landlord a copy of all insurance policies that this lease
requires Tenant to obtain.

14. Taxes

A. Tenant will pay all real property taxes levied and assessed against the
premises during the term of this lease.

B. Tenant will pay all personal property taxes levied and assessed against
Tenant’s personal property.

15. Subletting and Assignment.  Tenant will not assign this lease or sublet any
part of a the premises without the written consent of Landlord.  Landlord will
not unreasonably withhold such consent.

16. Notice of Default.  Before starting a legal action to recover possession of
the premises based on Tenant’s default, Landlord will notify Tenant in writing
of the default.  Landlord will take legal action only if Tenant does not correct
the default within ten days after written notice is given or mailed to Tenant.

17. Quiet Enjoyment.  As long as Tenant is not in default under the terms of
this lease, Tenant will have the right to occupy the premises peacefully and
without interference.

18. Eminent Domain.  This lease will become void if any part of the leased
premises or the building in which the leased premises are located is taken by
eminent domain.  Tenant has the right to receive and keep any amount of money
that the agency taking the premises by eminent domain pays for the value of
Tenant’s lease, its loss of business, and for moving and relocation expenses.

19. Holding Over.  If Tenant remains in possession after this lease ends, the
continuing tenancy will be from month to month.

Net Lease for Entire BuildingPage 4 of 8

 

--------------------------------------------------------------------------------

EXHIBIT 10.4

20. Disputes

[  ] Litigation.  If a dispute arises, either party may take the matter to
court.

[X] Mediation and Possible Litigation.  If a dispute arises, the parties will
try in good faith to settle it through mediation conducted by

[  ] _____________________________.

[X] a mediator to be mutually selected.

The parties will share the costs of the mediator equally.  Each party will
cooperate fully and fairly with the mediator and will attempt to reach a
mutually satisfactory compromise to the dispute.  If the dispute is not resolved
within 30 days after it is referred to the mediator, either party may take the
matter to court.

[X] Mediation and Possible Arbitration.  If a dispute arises, the parties will
try in good faith to settle it through mediation conducted by

[  ] ____________________________________

[X] a mediator to be mutually selected.

The parties will share the costs of the mediator equally.  Each party will
cooperate fully and fairly with the mediator and will attempt to reach a
mutually satisfactory compromise to the dispute.  If the dispute is not resolved
within 30 days after it is referred to the mediator, it will be arbitrated by

[  ] ___________________________________

[X] an arbitrator to be mutually selected.

Judgment on the arbitration award may be entered in any court that has
jurisdiction over the matter.  Costs of arbitration, including lawyers’ fees,
will be allocated by the arbitrator.

Net Lease for Entire BuildingPage 5 of 8

 

--------------------------------------------------------------------------------

EXHIBIT 10.4

Landlord need not participate in mediation or arbitration of a dispute unless
Tenant has paid the rent called for by this lease or has placed any unpaid rent
in escrow with an agreed-upon mediator or arbitrator.

[X] Attorneys’ Fees.  If either party brings a legal action arising out of a
dispute over this agreement, the losing party will reimburse the prevailing
party for all reasonable costs and attorneys’ fees incurred by the prevailing
party in the lawsuit.

21. Additional Agreements.  Landlord and Tenant additionally agree that
__________________

22. Entire Agreement.  This is the entire agreement between the parties.  It
replaces and supersedes any and all oral agreements between the parties, as well
as any prior writings.

23. Successors and Assignees.  This lease binds and benefits the heirs,
successors, and assignees of the parties.

24. Notices.  All notices must be in writing.  A notice may be delivered to a
party at the address that follows a party’s signature or to a new address that a
party designates in writing.  A notice may be delivered:

(1) in person

(2) by certified mail, or

(3) by overnight courier.

25. Governing Law.  This lease will be governed by and construed in accordance
with the laws of the state of Texas.  

26. Counterparts.  This lease may be signed by the parties in different
counterparts and the signature pages combined will create a document binding on
all parties.

27. Modification.  This lease may be modified only by a written agreement signed
by all the parties.

Net Lease for Entire BuildingPage 6 of 8

 

--------------------------------------------------------------------------------

EXHIBIT 10.4

28. Waiver.  If one party waives any term or provision of this lease at any
time, that waiver will only be effective for the specific instance and specific
purpose for which the waiver was given.  If either party fails to exercise or
delays exercising any of its rights or remedies under this lease, that party
retains the right to enforce that term or provision at a later time.

29. Severability.  If any court determines that any provision of this lease is
invalid or unenforceable, any invalidity or unenforceability will affect only
that provision and will not make any other provision of this lease invalid or
unenforceable and shall be modified, amended, or limited only to the extent
necessary to render it valid and enforceable.

Landlord

 

Name of business: 1565 N. Central Expressway, LP a Limited Partnership

 

By:

 

 

and By:

 

 

 

 

 

 

Dated:  1/1/2013

 

Dated: 1/1/2013

 

 

 

 

Printed name: Mark W. Brooks

 

Printed name: Penelope A. Brooks

 

 

 

 

Title: Manager

 

Title: Manager

 

 

 

Address: 1565 N. Central Expressway, 2nd Floor, Richardson, TX 75080

 

 

 

 

 

 

 

 

Tenant

 

Name of business: CPM Medical Consultants, LLC a Limited Liability Corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Dated: 1/1/2013

 

 

 

 

 

 

 

Printed name: Mark W. Brooks

 

 

 

 

 

 

 

Title: President & CEO

 

 

 

 

 

 

 

Address: 1565 N. Central Expressway, 2nd Floor, Richardson, TX 75080

 

 

 

 

Net Lease for Entire BuildingPage 7 of 8

 

--------------------------------------------------------------------------------

EXHIBIT 10.4

[  ] Guarantor

 

 

 

 

 

 

 

By signing this lease, I personally guarantee the performance of all financial
obligations of _____________________ under this lease.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

Printed name:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

Net Lease for Entire BuildingPage 8 of 8

 